Title: John Strachan to Thomas Jefferson, 30 January 1815
From: Strachan, John
To: Jefferson, Thomas


          
            Sir,—

York,
30th Jan’y.
1815.
            In your letter to a member of Congress recently published respecting the sale of your
library,
   (* Note.) Monticello, 21st Sept. 1814.Dear Sir, “—I learn from
the newspapers that the vandalism of our enemy has triumphed at Washington over
science as well as the arts, by the destruction of the public library with the
noble edifice in which it was deposited. Of this transaction, as that of
Copenhagen, the world will entertain but one sentiment. They will see a nation
suddenly withdrawn from a great war, full armed and full handed, taking
advantage of another, whom they had recently forced into it; unarmed, and
unprepared to indulge themselves in acts of barbarism which do not belong to a
civilized age.”
 I perceive by the extract thereof underneath that you
are angry with the British, for the destruction of the public buildings at
Washington, and attempt with your accustomed candour to compare that
transaction to the devastations committed by the barbarians in the middle ages.
As you are not ignorant of the mode of carrying on the war, adopted by your
friends, you must have known that this was a small retaliation after redress
had been refused for burnings and depredations not only of public but private
property committed by them in Canada; but we are too well acquainted with your
hatred to Great Britain to look for truth or candour in any statement of yours,
where she is concerned. It is not for your
information, therefore, that I relate in this letter, those acts of the army of
the United States in the Canadas, which provoked the conflagration of the
public buildings at Washington, because you are well acquainted with them
already; but to shew the world that to the United States and not to Great
Britain must be charged all the miseries attending a mode of warfare,
originating with them, and unprecedented in modern times.
            A stranger to the history of the last
three years, on reading this part of your letter would naturally suppose that
Great Britain in the pride of power had taken advantage of the weak and
defenceless situation of the United States to wreak her vengeance upon them.
But what would be his astonishment when told that the nation said to be unarmed
and unprepared, had provoked and first declared the war, and carried it on
offensively for two years, with a ferocity unexampled before the British had
the means of making effectual resistance.—War was declared against Great
Britain by the United States of America in June 1812. Washington was taken in
August 1814. Let us see in what spirit your countrymen carried on the war
during this interval.
            In July 1812,
General Hull invaded the British province of Upper Canada, and took possession
of the Town of Sandwich. He threatened (by a proclamation) to exterminate the
inhabitants, if they made any resistance; he plundered those, with whom he had
been in habits of intimacy for years before the war. Their plate and linen were
found in his possession after his surrender to General Brock. He marked out the
Loyal subjects of the King, as objects of peculiar resentment, and consigned
their property to pillage and conflagration. In autumn 1812
some thousand barns were burnt by the American forces near
Fort Erie in Upper Canada.
            In April
1813; the public buildings at York, the capital of Upper Canada, were burnt by
the troops of the United States, contrary to the articles of capitulation. They
consisted of two elegant Halls with convenient offices, for the accommodation
of the Legislature, & of the Courts of Justice. The library and all the
papers and records belonging to these institutions were consumed at the same
time the Church was robbed, and the Town Library totally pillaged. Commodore
Chauncey, who has generally behaved honourably, was so ashamed of this last
transaction, that he endeavoured to collect the books belonging to the Public
Library, and actually sent back two boxes filled with them, but hardly any were
complete. Much private property was plundered, and several houses left in a
state of ruin; can you tell me, sir, the reason why the public buildings and
library at Washington, should be held more sacred than those at York? A false
and ridiculous story is told of a scalp having been found above the Speakers
Chair intended as an ornament.
            In
June 1813, Newark came into the possession of your army (after the capture of
Fort George) and its inhabitants were repeatedly promised protection to
themselves and property, both by General Dearborn and General Boyd. In the midst of these professions, the most
respectable of them altho’ non combattants, were made prisoners, and sent into
the United States. The two churches
were burnt to the ground; detachments were sent under the direction of British
traitors to pillage the Loyal Inhabitants in the neighborhood, and to carry
them away captive. Many farm houses were burnt during the summer, and at length
to fill up the measure of iniquity, the whole of the beautiful village of
Newark, with so short a previous intimation as to amount to none was consigned
to the Flames. The wretched inhabitants had scarcely time to save themselves,
much less any of their property. More than four hundred Women and Children were
exposed without shelter on the night of the tenth of December, to the intense
cold of a Canadian winter, and great numbers must have perished, had not the
flight of your troops after perpetrating this ferocious act, enabled the
inhabitants of the country to come in to their relief.
            Your friend Mr. Madison has attempted to
justify this cruel deed, on the plea that it was necessary for the defence of
Fort George. Nothing can be more false. The village was some distance from the
Fort; and instead of thinking to defend it, General M’Clure was actually
retreating to his own shore, when he caused Newark to be burnt. This officer
says that he acted in conformity with the orders of his government; the
government finding their justification useless disavow his conduct; M’Clure
appears to be the fit agent of such a government. He not only complies with his
instructions but refines upon them by choosing a day of intense frost, giving
the inhabitants almost no warning till the fire began, and commencing the
conflagration in the night as above mentioned.
            In Nov. 1813, the army of your friend
General Wilkinson committed great depredations in its progress through the
eastern district of Upper Canada, and was proceeding to systematic pillage,
when the commander got frightened, and fled to his own shore, on finding the
population in that district inveterately hostile.
            
            The history of the two first campaigns
prove beyond dispute, that you had reduced fire and pillage to a regular
system. It was hoped, that the severe retaliation taken for the burning of
Newark, would have put a stop to a practice so repugnant to the manners and
habits of a civilized age; but so far was this from being the case, that the
third campaign exhibits equal enormities. Gen. Brown laid waste the country
between Chippawa and Fort Erie, burning mills and private houses and rendering
those not consumed by fire uninhabitable. The pleasant village of St. David,
was burnt by his army when about to retreat.
            On the 15th May, a detachment of the
American army, under Colonel Campbell, landed at Long Point, district of
London, Upper Canada and on that and the following day, pillaged and laid waste
as much of the adjacent country as they could reach. They burnt the village of
Dover, with the mills, and all the mills, stores, distilleries, and dwelling
houses in the vicinity, carrying away such property as was portable, and
killing the cattle. The property taken and destroyed on this occasion, was
estimated at fifty thousand dollars.
            On the 16th of August, some American
troops and Indians from Detroit, surprised the settlement of Port Talbot, where
they committed the most
atrocious acts of violence, leaving upwards of 234 men,
women, and children, in a state of nakedness and want.
            On the 20th of September, a second
excursion was made by the garrison of Detroit, spreading fire and pillage
through the settlements in the Western district of Upper Canada. Twenty seven
families were reduced on this occasion to the greatest distress..… Early in
Nov. Gen. McArthur, with a large body of mounted Kentuckians and Indians, made
a rapid march through the Western, & part of the London districts, burning
all the mills, and destroying provisions, and living upon the inhabitants. If
there was less private plunder than usual, it was, because the invaders had no
means of carrying it away.
            On our
part, sir, the war has been carried on in the most forbearing manner. During
the two first campaigns, we abstained from any acts of retaliation,
notwithstanding the great enormities which we have mentioned. It was not till
the horrible destruction of Newark, attended with so many acts of atrocity,
that we burnt the villages of Lewiston, Buffaloe, and Black Rock. At this our
Commander paused. He pledged himself to proceed no farther, on the condition of
your returning to the rules of legitimate warfare. Finding you pursuing the
same system this last campaign, instead of destroying the towns and villages
within his reach, to which he had conditionally extended his protection, he
applied to Admiral Cochrane to make retaliation
upon the coast. The Admiral informed Mr Monroe of the nature of this
application, and his determination to comply, unless compensation was made for
the private property wantonly destroyed in Upper Canada. No answer was returned
for several weeks, during which time Washington was taken. At length, a letter
purporting to be an answer, arrived, in which the Secretary dwells, with much
lamentation, on the destruction of the public buildings at Washington; which
notwithstanding the destruction of the same kind of buildings at the capital of
Upper Canada, he affects to consider without a parallel in modern times. So
little regard has he for truth, that at the very moment of his speaking of the
honor and generosity practised by his government in conducting the war, General
McArthur was directed by the President to proceed upon his burning
excursion.
            Perhaps you will bring
forward the report of the Committee appointed by Congress to inquire into
British cruelties, and to class them under the heads furnished by Mr Madison,
as an offset for the facts that have been mentioned. The committee must have
found the subject extremely barren, as only one report has seen the light: but
since the articles of accusation are before the public, and have been quoted by
the enemies of England, as capable of ample proof, let us give them a brief
examination.
            1st. Ill treatment of
American prisoners.
            2d. Detention of
American prisoners as British subjects, under the pretext of their being born
on British territory, or of naturalization.
            3d. Detention of sailors as prisoners,
because they were in England when war was declared.
            4th. Forced service of American sailors,
pressed on board English men of war.
            5th. Violence of flags of truce.
            6th. Ransom of American prisoners taken
by the savages in the service of England.
            7th. Pillage and destruction of private
property in the bay of Chesapeake, and the neighbouring country.
            8th. Massacre of American prisoners
surrendered to the officers of Great Britain, by the savages engaged in its
service. Abandoning to the savages the corpses of American prisoners killed by
the English, into whose hands they had been surrendered; pillage and murder of
American citizens, who had repaired to the English under the assurance of their
protection; the burning of their houses.
            9th. Cruelties exercised at Hampton in
Virginia.
            
            1st. Ill treatment of American prisoners.
            General Brock sent all the militia taken
at Detroit home on their parole, accompanied by a guard to protect them from
the Indians, detaining only the regulars, whom he sent to Quebec, where they
met with the most liberal treatment, as the honest among them have frequently
confessed. General Sheaffe acted in the same manner after the battle of
Queenston, keeping the regulars & dismissing the militia on their parole.
Nor was the liberal course departed from, till the gross misconduct of the
American government, in liberating, without exchange, those so sent home, and
in carrying away non-combatants, and seizing the whole inhabitants of the
districts, which they invaded, rendered it absolutely necessary.
            When they were not able to take all the
unarmed inhabitants away they made those they left sign a parole, a conduct
never known in the annals of war, the conditions of which not only precluded
them from afterwards bearing arms, but from giving in any manner their
services to government. The farmers were dragged
out of their houses and carried into the States. Clergymen were forced to give
their parole, in fine it appeared to make no difference, whether a man was in
arms or not, he was sure to experience the same treatment.
            Many people, when prisoners, have been
treated in the most infamous manner. Officers, tho’ sick and wounded have been
forced to march on foot through the country, while American officers taken by
us were conveyed in boats or carriages to the place of destination.
            Our captured troops have been marched as
spectacles through the towns, altho’ you affect to complain of Hull’s and other
prisoners being marched publicly into Montreal. The officers of the 41st regt.
were confined in the Penetentiary at Kentucky among Felons of the most infamous
description. They were treated with harshness; often with cruelty, and persons,
who wished to be kind to them, were insulted by the populace.
            Even the stipulations, respecting
Prisoners, agreed to by the American Government, have been most shamefully
broken. Sir George Prevost and Mr. Madison agreed that all prisoners taken
before the 15th day of April 1814 should be exchanged on or before the 15th day
of May last to be conveyed into their respective countries by the nearest
routes. On that day the Governor in Chief faithful to his engagements, sent
home every American prisoner; but the Government of the United States seemed
for a long time to have totally forgotten the stipulation. A few Prisoners were
sent back in June, but many of the officers and all the soldiers of the 41st
Regiment were detained till towards the end of October. To the soldiers of this
Regiment (as indeed to all others) every temptation had been presented to
induce them to desert and enlist in their service by money, land &c. After
it was found impossible to persuade any number of them to do so, the American
government encamped them for nearly two months in a pestilential marsh near
Sandusky without any covering. There having neither shelter nor the necessary
quantity of provisions, they all got sick, many died, and in October, the
remainder were sent to Long Point, sick, naked and miserable. From this place
they could not be conveyed, till clothes had been sent to cover their
nakedness; great numbers sunk under their calamities and the utmost care and
attention were required to save any of them alive. Such an accumulation of
cruelty was never exhibited before.
            The government of the United States assumed the
prerogative of relieving officers from parole without exchanging them, and even
Commodore Rodgers took twelve seamen out of a cartel, as it was proceeding to
Boston Bay and was justified for this outrage by his government.
            2d.
Detention of American Prisoners as British
Subjects.
            It is notorious
that a great many of the American army have been British subjects since the
commencement of the war, and had we determined to punish these traitors with
death, if found invading our territories, and after giving them warning, acted
up to such a determination, it would have been strictly right and in such case
very few would have entered Canada. While these persons act merely as Militia
defending their adopted country against invasion, some lenity might be shewn
them; but when they march into the British Provinces for the sake of conquest,
they ought to be considered Traitors to their King and Country and treated
accordingly.
            3d.—Detention of Sailors as Prisoners,
because they were in England when war was declared.
            This accusation is ridiculous, as sailors
are always considered in the first class of combatants, but it comes with an
ill grace from those who have detained peaceable British subjects engaged in
civil life, and banished fifteen miles from the coast, those of them who
happened to be in America at the declaration of war, and treated them almost in
every respect like Prisoners of war, according to Bonaparte’s example.
            4. Forced service of
American Sailors pressed on board of English Men of war.
            This accusation has been often made, but
never coupled with the offer of Mr. Foster to discharge every American so
detained on being furnished with the list. The list was never furnished.
            5. Violence of Flags
of Truce.
            This accusation of
Mr. Madison contains about as much truth as those that have been already
examined. We shall give two examples of
the treatment experienced by the Bearers of Flags of Truce from the British
Army.
            Major Fulton, Aid-de-Camp to
General Sir George Prevost, was stopped by Major Forsyth of the United States
army at the outposts, who insulted him most grossly, endeavored to seize his
despatches and threatened to put him to death. So much ashamed were Forsyths superiors at this
outrage, that he was sent for a short time, to the rear.
            General Proctor sent Lieut. Le Breton to
General Harrison after the battle of Moravian Town to ascertain our loss of
officers and men; but instead of sending him back, General Harrison detained
him many weeks, took him round the Lake; and after all did not furnish him with
the required information, which had been otherwise procured in the mean
time.
            6. Ransom
of American prisoners taken by the savages in the service of
England.
            Some nations of the
Natives were at war with the Americans, long before hostilities commenced
against England, many others not. When attempts were made to conquer the
Canadas, the Indians beyond our territories, part by choice and part by
solicitation came and joined us as Allies, while those within the Provinces,
had as great an interest in defending them, as the other proprietors of the
soil. To mitigate as much as possible the horrors of war, it was expressly and
repeatedly told the Indians that scalping the dead & killing Prisoners or
unresisting enemies, were practices extremely repugnant to our feelings, and no
presents would be given them, but for Prisoners. This, therefore instead of
becoming an article of accusation ought to have excited their gratitude, for
the presence and authority of a British force uniformly tended to secure the
lives of all who were defenceless,
and all who surrendered—It almost without exception saved
the lives of our enemies, yet the American government brand us as worse than
savages, for fighting by the sides of Indians, and at first threatened our
extermination if we did so, altho’ they employed all the Indians they could.
Many individuals have acknowledged their obligation to us for having been saved
by the benevolent & humane exertions of our officers & troops, but no
officer of rank ever had the justice to make a public acknowledgment. The
eighth accusation is much the same as this, and must have been seperated in
order to multiply the number of articles. It is notorious that some British
soldiers have been killed by the Indians, protecting their prisoners. This was
the case at General Winchester’s defeat and at General Clay’s. The grossest
exaggerations have been published. General Winchester was declared in all the
American papers to have been scalped, and mangled in the most horrid manner,
when he was in his quarters at
Quebec. In a General Order dated
Kingston 26th July, 1813, among other things respecting Indians, it is said
that the head money for the Prisoners of War, brought in by the Indian warriors
is to be immediately paid by the Commissariat, upon the certificate of the
General officer commanding the division with which they are acting at the time.
Let us now see how the poor Indians are treated by the Americans, after
promising that they have done their utmost to employ as many Indians as
possible against us. It is a fact that the first scalp taken this war was by
the Americans at the river Canard between Sandwich and Amherstburgh. At this
place an Indian was killed by the advance of General Hull’s army, and
immediately scalped.
   (Note)* An
Indian never scalps his enemy until
after he is dead, and does so to preserve a proof
or token of his victory.
 
            At the skirmish of Brownston several
Indians fell and were scalped by the American troops.
            The Kentuckians are commonly armed with a
Tomahawk and long scalping knife, and burnt Indians as a pastime.
            At the river Au Raisin, Capt. Caldwell of
the Indian department, saved an American officer from the Indians, and as he
was leading him off, the ungrateful
monster stabbed him in the neck, on which he was killed by Captain Caldwell’s
friends.
            The American troops under
General Winchester killed an Indian in a skirmish near the river Au Raisin, on
the 18th January 1813, and tore him literally into pieces, which so exasperated the Indians
that they refused burial to the Americans killed on the 22d.—The Indian Hero
Tecumseth after being killed was literally flayed in part by the Americans and
his skin carried off as a trophy.
            Twenty Indian women and children of the Kickapoo nation
were inhumanly put to death by the Americans a short time ago near Prairie on
the Illinois river, after driving their
husbands into a morass where they perished with cold and hunger. Indian towns
were burnt as an amusement or common place practice. All this however is
nothing compared to the recent massacre of the Creeks. General Coffee in his
letter to General Jackson dated 4th November 1813, informs him that he
surrounded the Indian Towns at Tullushatches in the night with nine hundred
men. That about an hour after sunrise,
he was discovered by the enemy, who endeavored tho’ taken by surprise to make
some resistance. In a few minutes the
last warrior of them was killed. He mentions the number of warriors seen dead to
be 186 and supposes as many among the weeds as would make them up two hundred.
He confesses that some of the women and children were killed, owing to the
warriors mixing with their families. He mentions taking only 84 Prisoners of Women and
Children. Now it is evident that in a
village containing two hundred
warriors, there must have been nearly as
many women and men perhaps more; and unquestionably the number of children exceeded the
men and women together; what then became of all these.
Neither does General Coffee mention the old men. Such things speak for
themselves. The poor Indians fought it
appears, with bows and arrows, and were able only to kill five Americans. Their
situation was too remote for them to receive assistance from the British. Their
lands were wanted and they must be exterminated. Since this period, the greater
part of the nation has been massacred by General Jackson, who destroyed them
wantonly in cold blood. There was no resistance, if we except individual
ebullition of despair, when it was found that there was no mercy. Jackson
mentions exultingly that the morning after he had destroyed a whole village,
sixteen Indians were discovered, hid under the bank of the river, who were
dragged out and murdered; upon these inhuman exploits President Madison only
remarks to Congress that the Creeks had received a salutary chastisement which
would make a lasting impression upon their fears. The cruelties exercised
against these wretched nations are without a parallel except the coldness and
apathy with which they are glossed over by the President. Such is the conduct
of the humane government of the United States, which is incessantly employed as
they pretend in civilizing the Indians; but it is time to finish this horrid
detail we shall therefore conclude with a short extract of a letter from the
Spanish Governor of East Florida, Benigno Garzia, to Mr. Mitchell Governor of
the State of Georgia to show that the policy of the Government of the United
States in regard to the Indians is now generally known.
            “The Province of East Florida may be
invaded in time of profound peace, the planters ruined, and the population of
the capital starved, and according to your doctrine all is fair; they are a set
of outlaws if they resist. The Indians are to be insulted threatened &
driven from their lands; if they resist, nothing less than extermination is to
be their fate.”
            7th & 9th.—Pillage and destruction of private property in the Bay of
Chesapeake and the neighboring country, and cruelties exercised in Hampton in
Virginia.
            It required
astonishing effrontery to make these articles of accusation, after the
depredations and cruelties committed by the army of the United States in the
Canadas.
            In the attack upon Craney
Island, some boats in the service of Great Britain ran aground. In this
situation they made signals of surrender, but the Americans continued to fire
upon them from the shore. Many jumped into the water and swam towards land, but
they were shot, as they approached, without mercy. A few days after, Hampton
was taken and some depredations were committing by the Foreign troops, who had
seen some of their comrades so cruelly massacred, but before any material
damage was done, they were remanded on board. Several letters from Hampton
mention the behaviour of the British, while there, as highly meritorious, and
contradict the vile calumnies of the Democratic prints, which Mr. Madison
copies in his Message to Congress.
            This brief account of the conduct of your Govt. and army
since the commencement of hostilities (which might have been greatly extended)
will fill the world with astonishment at the forbearance of Great Britain in
suffering so many enormities and such a determined departure from the laws of
civilized warfare, to pass so long without signal punishment.
            Before finishing this letter, permit me,
Sir, to remark that the destruction of the public buildings at Washington,
entitled the British to your gratitude and praise by affording you a noble
opportunity of proving your devotion to your country. In former times, when you
spoke of the magnitude of your services and the fervor of your patriotism, your
political enemies were apt to mention your elevated situation, and the
greatness of your salary. But by presenting your library a freewill offering to
the nation at this moment of uncommon pressure, when the Treasury is empty, and
every help to the acquisition of knowledge is so very necessary to keep the
government from sinking, you would have astonished the world, with one solitary
action in your political life, worthy of commendation.
            Nor are your obligations to the British
army unimportant, tho’ you have not aspired to generous praise. An opportunity has been given you of
disposing of a library at your own price, which if sold volume by volume, would have fetched
nothing, You have no doubt seen that old libraries do not sell well, after the
death of the proprietor, and with a lively attention to your own interest, you
take advantage of the times. I am, Sir, with due consideration,
&c.
            
              
                JOHN STRACHAN, D. D.
              
              
                 Treasurer of the Loyal and Patriotic Society of
Upper-Canada.
              
            
          
          
            POSTSCRIPT.—–From General M’Arthur’s
official account of his predatory excursion, I make the following extract to
prove his extraordinary veracity
            “We were thus enabled to arrive at the
town of Oxford, one hundred and fifty miles distant from Detroit, before the
inhabitants knew that a force was approaching. They were promised protection to
their persons and property, upon the condition that they remained peaceably at
their respective homes; otherwise, they were assurred, that their property
would be destroyed.
            However, notwithstanding this injunction, and the sacred obligation
of a previous parole, two of the inhabitants escaped to Burford with the
intelligence of our arrival. Their property consisting of two dwelling houses,
two barns, and one shop, were instantly consumed.”
            George Nichol and Jacob Wood, are the
persons here alluded to, both of whom applied to the Loyal and Patriotic
Society of Upper Canada for relief. The former had returned home before General
M’Arthur’s report to the Secretary at War appeared in the Newspapers: but the
latter was at York after that publication. “At a meeting of the Directors of
the Loyal and Patriotic Society holden at York on the 21st of January 1815, appeared Jacob
Wood, from the County of Oxford, and produced a certificate from Major Bowen,
stating that he accompanied George Nichol from Oxford to Burford to give
information of the advance of the American army, and in consequence of which
his House, Furniture, Barn, Hay, Grain, Joiner’s shop and Tools were destroyed
by the enemy.
            Jacob Wood was interrogated by the Society, whether he or George
Nichol were paroled by General M’Arthur, previous to their giving the British
warning of the approach of the American army. In answer, he stated, that he and
George Nichol had left their homes on hearing of the approach of the enemy, and
were so far from giving their parole that they never were in the power of
General M’Arthur, or his Army.
            The Directors put this question to
Jacob Wood, because General M’Arthur, in his official report, states it as his
reason for burning the houses, and destroying every thing belonging to these
two men, that they had broken their parole.”
            
            General M’Arthur had some reputation
to lose, and ought to have known that such a gross departure from truth was not
the way to preserve it. The courage and zeal of Nichol and Wood, instead of
punishment, deserved and would have obtained the respect of a gallant and
generous enemy. But on all occasions, the loyal inhabitants of this Province
have been selected by your Generals as the objects of their peculiar
hatred.
            To pass rapidly, with a large body of cavalry, through a country
thinly inhabited, and without the means of resistance, to feed upon the
defenceless inhabitants; to burn the mills, none of which belonged to
Government, and to destroy the provisions and the whole property of respectable
men of principle; and then to run away, at the first symptom of serious
opposition; is no great exploit. General M’Arthur has been the Author of much
distress to the defenceless inhabitants; many of whom have now One Hundred and
Twenty Miles to go to mill, but in a military point of view he has done
nothing. It is for the people of the United States to reflect seriously upon
this mode of carrying on the war; and it is your interest, Sir, to advise a
return to humanity, lest Monticello should share the fate of hundreds of Farms
in Upper Canada.I am,
&c.
            J.
S.
          
        